Exhibit 10.2

 



ALLIED ESPORTS ENTERTAINMENT, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

This NON-QUALIFIED Stock Option Agreement (“Agreement”) is made and entered into
as of September 20, 2019 (the “Execution Date”), by and between Allied Esports
Entertainment, Inc., a Delaware corporation (the “Company”), and
_______________________ (“Director”).

 

Background

 

A.       Director is a member of the Board of Directors of the Company (the
“Board”);

 

B.       The Company has adopted the 2019 Equity Incentive Plan (the “Plan”)
under which shares of common stock of the Company have been reserved for
issuance;

 

C.       As consideration for Director serving on the Board, the Company agrees
to issue Director non-qualified stock options as defined herein; and

 

D.       Director and the Company desire to enter into this Agreement for the
granting of non-qualified stock options as described in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

1.       Incorporation by Reference. The terms and conditions of the Plan are
hereby incorporated herein and made a part hereof by reference as if set forth
in full. In the event of any conflict or inconsistency between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall govern
and control.

 

2.       Grant of Option; Purchase Price. Subject to the terms and conditions of
this Agreement and the Plan, the Company hereby grants from the Plan to Director
the right and option (the “Option”) to purchase all or any part of an aggregate
of 40,000 shares of common stock, $0.0001 par value per share, of the Company
(the “Shares”), at a purchase price per Share equal to USD $5.66, which price is
intended to be at least 100% of the fair market value of the Company’s common
stock on the grant date (determined in accordance with the Company’s procedures
for calculating such fair market value). Each exercise of all or a portion of
the Option shall be executed only upon Director’s completion of the
Non-Qualified Stock Option Exercise Form attached hereto (the “Exercise Form”)
and full payment of the exercise price as identified on the Exercise Form.

 

3.       Exercise and Vesting of Option. The Option shall be exercisable only to
the extent that all, or any portion thereof, has vested in Director. Except as
provided in paragraph 4, the Option shall vest in Director and become
exercisable as follows: TWENTY-FIVE PERCENT (25%) of the Shares shall vest on
each annual anniversary of the Execution Date until all Shares have vested on
the four-year anniversary of the Execution Date.

 

4.       Termination of Relationship with the Company. If Director shall cease
to be a director of the Company (for any reason or no reason, and regardless of
whether the termination is voluntary or involuntary on the part of Director)
prior to complete vesting of the Option, then the unvested remainder of the
Option shall terminate, and any rights thereunder (including, without
limitation, unvested Shares) shall be forfeited by Director.

 

 

 



 1 

 

 

5.       Term of Option. Except as otherwise provided in this Agreement, the
Option shall be exercisable for ten years from the date of this Agreement;
provided, however:

 

(a)                           If Director’s directorship is terminated by reason
of death, the legal representative of Director’s estate shall have one year from
the date of Director’s death, or, if earlier, upon the expiration date of the
Option as set forth above, to exercise any part of the vested Option, after
which time, any portion of the Option remaining unexercised shall terminate;

 

(b)                           If Director’s directorship is terminated by reason
of Disability (as defined in the Plan), Director shall have one year from the
date of termination, or, if earlier, upon the expiration date of the Option as
set forth above, to exercise any part of the vested Option, after which time,
any portion of the Option remaining unexercised shall terminate;

 

(c)                           Subject to Section 12.3 of the Plan, if Director
is an employee of the Company and Director’s employment and directorship is
terminated by Normal Retirement (as defined in the Plan), the Director shall
have one year from the date of Director’s Normal Retirement, or, if earlier,
upon the expiration date of the Option as set forth above, to exercise any part
of the vested Option, after which time, any portion of the Option remaining
unexercised shall terminate; and

 

(d)                          If Director’s directorship is terminated for any
other reason, Director or his/her legal representative shall have 90 days from
the date of such termination, or, if earlier, upon the expiration date of the
Option as set forth above, to exercise any part of the vested Option, after
which time, any portion of the Option remaining unexercised shall terminate;

 

6.       Rights of Option Holder. Director, as holder of the Option, shall not
have any of the rights of a shareholder with respect to the Shares covered by
the Option except to the extent that one or more certificates for such Shares
shall be delivered to him or her upon the due exercise of all or any part of the
Option (or, if applicable, Shares have been recorded as book entries in the
corporate records of the Company). Nothing contained in this Agreement shall be
deemed to grant Director any right to continue as an employee, consultant or
director of the Company for any period of time or any right to continue his or
her present or any other rate of compensation, nor shall this Agreement be
construed as giving Director, Director’s beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.

 

7.       Transferability. With respect to any unvested portion of the Option,
Director shall not sell, transfer, pledge, hypothecate or otherwise encumber the
Option, or any unvested Shares thereunder.

 

8.       Director Representations. Director hereby represents and warrants that
Director has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Director is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Director understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.

 

9.       Notices. All notices and other communications provided in this
Agreement will be in writing and will be deemed to have been duly given when
received by the party to whom it is directed at the addresses indicated on the
signature page of this Agreement, or any other address that the recipient party
provides to the other party in writing.

 

 

 



 2 

 

 

10.       General.

 

(a)       The Option is granted pursuant to the Plan and is governed by the
terms thereof. The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Option Agreement.

 

(b)       This Agreement may be amended only by a written agreement executed by
the Company and Director.

 

(c)       This Agreement and the Plan embody the entire agreement made between
the parties hereto with respect to matters covered herein and shall not be
modified except in accordance with paragraph 10(b) of this Agreement.

 

(d)       Nothing herein expressed or implied is intended or shall be construed
as conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

 

(e)       Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

 

(f)       This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement.

 

(g)       This Agreement, in its interpretation and effect, shall be governed by
the laws of the State of Delaware applicable to contracts executed and to be
performed therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Execution Date.

 

ADDRESS FOR NOTICE PARTY    

 

Director:

          ___________________________________   Name:
______________________________        

Allied Esports Entertainment, Inc.

Attn: Allison Hushek, General Counsel

17877 Von Karman Ave, Suite 300

Irvine, CA 92614

ALLIED ESPORTS ENTERTAINMENT, INC., a Delaware corporation

 

 

By:                                                                            

Name: ______________________________

Title: _______________________________

 

 

 



 3 

 

 

ALLIED ESPORTS ENTERTAINMENT, INC.
2019 EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION EXERCISE FORM

 

 

(To be signed only upon exercise of stock option)

 

Pursuant to that certain Non-Qualified Stock Option Agreement dated as of
September 20, 2019 (the “Option Agreement”), the undersigned is the holder of an
option (the “Option”) to purchase 40,000 shares of common stock, par value
$0.0001 per share (the “Common Stock”), of Allied Esports Entertainment, Inc., a
Delaware corporation (the “Company”), at a purchase price of $5.66 per share. In
accordance with the terms of the Option Agreement, the undersigned hereby
irrevocably elects to exercise the Option with respect to _________________
shares of Common Stock and to purchase such shares from the Company, and
herewith makes payment of $_______________ therefor:

 

☐by cash, uncertified or certified check or bank draft;

 

☐by delivery of shares of Common Stock (if permitted by the Committee or Board)
or

 

☐by instructing the Company to withhold from the shares issuable upon exercise
of the Option shares of Common Stock in payment of $___________ of the exercise
price (and/or any related withholding tax obligations, if permissible under
applicable law).

 

☐by combination of the above

 

The undersigned requests that the certificate(s) for such shares be issued in
the name of ____________________________, and be delivered to
_________________________________, whose address is set forth below the
signature of the undersigned.

 

 

 



 

 

 

Dated:                                                           (Signature)    
            (Address)           (Social Security or other Tax ID No.) 

 

 

 

 

 



 4 

